Judgment convicting defendant of a violation of section 1141 of the Penal Law, and sentence thereon, unanimously modified, on the law, on the facts and in the exercise of discretion, to eliminate from the sentence the direction that the defendant pay a fine and to reduce the sentence of imprisonment to the time already served by defendant; and the judgment, as so modified, is affirmed. Giving due consideration to all the circumstances, the sentence, as imposed, was excessive. In the interests of justice including the taking into consideration of the time lapse since the imposition of the sentence, we have concluded that the sentence should be reduced as aforesaid.
Concur — Breitel, J. P., Rabin, McNally, Eager and Staley, JJ.